 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TEXCELL, INC, et al.,                           No. 2:18-cv-01621-KJM-DMC
12                         Plaintiffs,
13              v.                                       ORDER
14       STS HYDROPOWER, LTD, et al.,
15                         Defendants.
16

17                    The parties have filed two stipulations and proposed orders for the court’s

18   consideration. ECF Nos. 36, 37. The first stipulation, ECF No. 36, asks the court to extend the

19   discovery completion deadline to July 31, 2019. The second stipulation, ECF No. 37, asks the

20   court to extend the dispositive motion deadline to August 30, 2019.

21                    Having considered the parties’ stipulations, the court GRANTS both stipulations

22   as follows:

23         -   The date for counsel to complete discovery is extended to July 31, 2019;

24         -   All dispositive motions shall be heard, except for motions for continuances, temporary

25             restraining orders and other emergency applications, no later than September 6, 20191;

26   ///

27
     1
      The August 30, 2019 date provided in the parties’ stipulation is not an available law and motion
28   date on the court’s calendar.
                                                     1
 1     -   All other provisions of the court’s October 30, 2018 Scheduling Order, ECF No. 20, shall
 2         remain unchanged.
 3                IT IS SO ORDERED.
 4   DATED: May 21, 2019.
 5

 6                                                UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
